            Case 1:15-cr-00191-CKK Document 37 Filed 09/19/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                    )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )    CRIMINAL NO.: 15-CR-00191
                                             )
JESUS ENRIQUE JAIMES ROJAS,                  )
also known as “ Oscar El Ojon,”              )
and “El Oso”                                 )
                                             )
                Defendant.                   )


                                 NOTICE OF APPEARANCE

       The United States of America, by and through, Arthur G. Wyatt, Chief, Narcotic and

Dangerous Drug Section, United States Department of Justice, hereby informs the Clerk of this

court and all parties of record that Kirtland Marsh, Trial Attorney for the Narcotic and

Dangerous Drug Section, enters his appearance as counsel for the United States.

       Respectfully submitted this 19th day of September, 2019.

                                                       Arthur G. Wyatt, Chief
                                                       Narcotic and Dangerous Drug Section


                                                 By:          /s/
                                                       Kirtland Marsh
                                                       Trial Attorney
                                                       Narcotic and Dangerous Drug Section
                                                       United States Department of Justice
                                                       145 N Street, NE
                                                       Washington, DC 20530
                                                       (202) 616-2501
                                                       Kirtland.Marsh@usdoj.gov
         Case 1:15-cr-00191-CKK Document 37 Filed 09/19/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Appearance was sent via ECF to
counsel of record for the defendants this 19th day of September, 2019.


                                                          /s/
                                                   Kirtland Marsh
                                                   Trial Attorney
